 


116 S2066 IS: Saudi Arabia Diplomatic Review Act of 2019
U.S. Senate
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
116th CONGRESS1st Session 
S. 2066 
IN THE SENATE OF THE UNITED STATES 
 
July 9, 2019 
Mr. Risch (for himself, Mrs. Shaheen, Mr. Rubio, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations 
 
A BILL 
To review United States Saudi Arabia policy, and for other purposes.  
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Saudi Arabia Diplomatic Review Act of 2019 or SADRA.  (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents. 
Sec. 2. Definitions. 
TITLE I—Comprehensive review of United States Saudi Relations 
Sec. 101. Sense of Congress on actions of the Government of the Kingdom of Saudi Arabia. 
Sec. 102. Comprehensive review of the United States-Saudi bilateral relationship. 
TITLE II—Supporting human rights in Saudi Arabia 
Sec. 201. Findings. 
Sec. 202. Denial of visas to certain officials of the Government of Saudi Arabia. 
TITLE III—Comprehensive review of Saudi Government activities within the United States 
Sec. 301. Preventing diplomats from aiding and abetting flights from justice. 
Sec. 302. Review of Saudi facility activities. 
TITLE IV—Peaceful resolution of the war in Yemen and protection of civilians 
Sec. 401. Statement of policy. 
Sec. 402. Sense of Congress. 
Sec. 403. Strategy for ending the war in Yemen. 
Sec. 404. Measures in response to Iranian actions aggravating the civil war in Yemen. 
Sec. 405. Report on accountability for violations of international law, including war crimes, and other harm to civilians in Yemen. 
Sec. 406. Imposition of sanctions with respect to persons hindering humanitarian access and threatening the peace or stability of Yemen. 
Sec. 407. Report on interdiction of illegally supplied weapons to Yemen. 
Sec. 408. Imposition of sanctions with respect to persons supporting the Houthis in Yemen. 
Sec. 409. Authority to enter into a cooperative agreement to protect civilians in Saudi Arabia and the United Arab Emirates from weaponized unmanned aerial systems. 
Sec. 410. Emergency protection for Yemeni cultural property. 
Sec. 411. Technical assistance to improve governance at the Central Bank of Yemen. 
Sec. 412. Modification of certifications regarding actions by Saudi Arabia and the United Arab Emirates in Yemen. 
TITLE V—General provisions 
Sec. 501. Rule of construction with respect to International Emergency Economic Powers Act. 
Sec. 502. Rule of construction with respect to use of military force. 
Sec. 503. Sunset.  
2.DefinitionsIn this Act: (1)Admission; admitted; alienThe terms admission, admitted, and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101). 
(2)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.  IComprehensive review of United States Saudi Relations 101.Sense of Congress on actions of the Government of the Kingdom of Saudi Arabia (a)FindingsCongress makes the following findings: 
(1)Historically, the Kingdom of Saudi Arabia has been an important strategic partner of the United States, and the United States and Saudi Arabia share broad interests, including defeating the Islamic State in Iraq and Syria (ISIS), combating al Qaeda and its affiliates, regional stability, and countering Iran’s malign activities in the Middle East.  (2)On June 21, 2017, King Salman appointed Prince Mohammed bin Salman as Crown Prince and heir apparent to the Saudi throne. 
(3)Following his elevation in the line of succession to the Saudi throne, Crown Prince Mohammed bin Salman’s actions have had the potential to significantly harm the United States historic relationship with Saudi Arabia. The Crown Prince has frequently behaved in a reckless manner, including arresting those opposed to his rule. He has engaged in problematic foreign policy, including pressuring the Lebanese Prime Minister to resign, and he has consolidated his personal control over Saudi government decision making.  (4)One of Mohammed bin Salman’s first acts as Saudi Arabia’s minister of defense was to launch a military campaign in Yemen with the stated objective of restoring the internationally recognized Government of Yemen, which had been forced out of Yemen by Iran-backed Houthi forces and former military units loyal to deposed President Ali Saleh. 
(5)As of July 2019, Iranian-sponsored Houthi rebels have conducted up to 14 ballistic missile and weaponized unmanned aerial system attacks per month against Saudi Arabia and the United Arab Emirates, posing a significant threat and endangering the lives of 80,000 Americans residing on the Arabian Peninsula.  (6)Yemen serves as sanctuary space for al Qaeda in the Arabian Peninsula (AQAP). AQAP external operations plotting poses a direct threat to the United States and United States allies. AQAP was responsible for the Paris attacks against the offices of Charlie Hebdo in January 2015, and was involved in terrorist plots against the United States, including the Christmas Day Bomber in 2009 and the Times Square Bomber in 2010. The ongoing civil war and resulting instability has complicated efforts to counter AQAP in Yemen. 
(7)Yemen sits adjacent to the Bab el-Mandeb strait, a strategic waterway located between Djibouti and Yemen that links the Red Sea to the Indian Ocean. Free flow of traffic through the strait, only 18 miles across at its narrowest point, is critical to exports from the Persian Gulf and Asia destined for Western markets.  (8)Iranian-sponsored Houthi coastal weapons, explosive boats, and mines pose a direct threat to the free flow of commerce and shipping through the Bab el-Mandeb strait. 
(9)In October 2016, Houthi forces struck a United Arab Emirates merchant vessel, and twice attacked a United States Navy vessel, the USS Mason, as they transited the Bab el-Mandeb strait. In July 2018, Iranian-sponsored Houthi forces attacked and damaged two Saudi oil tankers attempting to transit the strait.  (10)According to the United Nations, the civil war in Yemen is the world’s worst humanitarian crisis and has resulted in approximately 24,000,000 Yemenis in need of humanitarian assistance, roughly 80 percent of the population. 
(11) The Houthi seizure of the Sana’a Central Bank has resulted in the inability to pay government salaries in Yemen and the breakdown of banking functions, which has complicated the humanitarian crisis and further hampered access to aid supplies.  (12)Despite framework agreements in Stockholm and Hudaydah, the conflict in Yemen continues unabated. 
(13)On June 5, 2017, Saudi Arabia, along with the United Arab Emirates, Bahrain, Egypt, and other countries, severed diplomatic relations with Qatar, recalled their ambassadors, expelled Qatari diplomats, and imposed limits on the entry and transit of Qatari nationals and vessels in their territories, waters, and airspace.  (14)The blockade against Qatar has significantly complicated relationships in the region and hindered United States counterterrorism and counter-Iran objectives, undermined United States efforts to end regional conflicts, and empowered Iranian influence in the region. 
(15)According to the organization Reporters without Borders, the number of arrests of journalists and bloggers has doubled since the appointment of Crown Prince Mohammad bin Salman.  (16)Under Crown Prince Mohammed bin Salman, the Government of Saudi Arabia continues to detain political prisoners, including Saudi women’s rights advocates. 
(17)Jamal Khashoggi was a prominent Saudi journalist and an outspoken critic of Crown Prince Mohammed bin Salman. Throughout 2017 and 2018, Jamal Khashoggi wrote a series of opinion articles offering pointed critiques and advice to Crown Prince Mohammed bin Salman and to United States and Saudi officials.  (18)Prior to his death, Jamal Khashoggi had sought status as a lawful permanent resident of the United States and was the father to four United States citizens. On October 2, 2018, Jamal Khashoggi disappeared during a visit to the Consulate of the Kingdom of Saudi Arabia in Istanbul, Turkey. 
(19)On October 8, 2018, the brother of Crown Prince Mohammed bin Salman and Saudi Ambassador to the United States, Prince Khalid bin Salman, stated that the reports that suggest that Jamal Khashoggi went missing in the Consulate in Istanbul or that the Kingdom’s authorities have detained him or killed him are absolutely false, and baseless.  (20)On October 19, 2018, the Saudi Ministry of Foreign Affairs announced that Mr. Khashoggi was murdered inside the Saudi consulate by Saudi nationals on October 2, 2018. 
(21)On December 13, 2018, the Senate passed Senate Joint Resolution 69, a joint resolution supporting a diplomatic solution in Yemen and condemning the murder of Jamal Khashoggi, stating that the Senate believes Crown Prince Mohammad bin Salman is responsible for the murder of Jamal Khashoggi and calling on the Kingdom of Saudi Arabia to ensure appropriate accountability for all those responsible for Jamal Khashoggi’s murder.  (b)Sense of Congress regarding the actions of the Government of Saudi ArabiaIt is the sense of Congress that, since the promotion of Mohammad bin Salman to the position of Crown Prince with significant authority over foreign and domestic affairs of the Kingdom of Saudi Arabia, the Government of Saudi Arabia has demonstrated increasingly erratic and disturbing conduct that— 
(1)threatens to undermine and alienate allies, friends, and partners of the United States in efforts to promote regional stability, economic growth, and human rights;  (2)threatens to place United States national interests in the Middle East in serious danger; and 
(3)necessitates a comprehensive review of the United States-Saudi bilateral relationship.  102.Comprehensive review of the United States-Saudi bilateral relationship (a)ReviewThe Secretary of State, in consultation with the Secretary of Defense, the Director of National Intelligence, and the Secretary of the Treasury and any other department or agency the President may designate, shall conduct a comprehensive review of United States relations with the Kingdom of Saudi Arabia. 
(b)Report 
(1)In generalNot later than 270 days after the date of enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report with the findings of the review conducted under subsection (a).  (2)ElementsThe report required under paragraph (1) shall include: 
(A)A review of the foreign policy goals of the Government of Saudi Arabia, with an evaluation as to whether those goals align with, or could potentially cause damage to, United States regional interests.  (B)An evaluation of the current risks to United States policy, interests, and influence in the Middle East created by the actions of the Government of Saudi Arabia in furtherance of its foreign policy goals, with particular attention to violations of treaty obligations, detention of foreign government officials, and economic embargoes of countries in the region. 
(C)An analysis of the current diplomatic relationships between Saudi Arabia and other regional and global actors—in particular, Saudi relationships with the Russian Federation and the People’s Republic of China.  (D)An evaluation of the human rights record of the current Government of Saudi Arabia and its compliance with internationally recognized individual, civil, and political rights, as set forth in the Universal Declaration of Human Rights, adopted by the United Nations General Assembly in Paris on December 10, 1948, and other international agreements, in particular with respect to the following factors: 
(i)The extent to which officials of the Government of Saudi Arabia, including members of the military or security services, are responsible for or complicit in gross violations of internationally recognized human rights, including violations of the human rights of journalists, bloggers, and those who support women’s rights or religious freedom.  (ii)The extent to which the Government of Saudi Arabia— 
(I)has knowingly blocked access to Yemeni ports, ports of entry, or other facilities used by the United Nations, its specialized agencies and implementing partners, nongovernmental organizations, or any other actors engaged in humanitarian relief activities in Yemen;  (II)has hindered the efforts of the organizations described in subclause (I) to deliver humanitarian relief, including through diversion of goods and materials intended to provide relief to civilians in Yemen; and 
(III)has prohibited or directly or indirectly restricted the transport or delivery of United States humanitarian assistance to Yemen.  (iii)The extent to which Saudi Arabia has improved targeting and strike procedures to reduce harm to civilians and unnecessary collateral damage in Yemen. 
(E)A review of United States export controls to ensure certain exports of law enforcement technology are not being used to suppress legitimate calls for improvements in governance or human rights.  (F)A review of the diplomatic presence of Saudi Arabia within the United States. 
(G)An evaluation of United States security cooperation with Saudi Arabia, including an evaluation of how— (i)the Government of Saudi Arabia has used the defense articles and defense services it has received from the United States; 
(ii)its junior officers and noncommissioned officers have performed in military campaigns since 2001; and  (iii)the military of Saudi Arabia is equipped and trained for asymmetric warfare. 
(H)An evaluation of whether and to what extent United States entities with licenses issued by the Department of State have trained and supported Saudi security forces.  (I)An evaluation of the ability of the Government of Saudi Arabia to influence global oil prices. 
(J)A review of the financial and material support of the Government of Saudi Arabia for the construction or renovation of educational institutions abroad that promote Salafism, Wahhabism, or other strict interpretations of Islam and to what extent those institutions have contributed to a rise in extremist views globally.  (K)Any other matters that the Secretary of State considers relevant. 
(3)FormThe report required under paragraph (1) shall be in unclassified form but may contain a classified annex.  (c)Period of reviewThe review required under subsection (a) shall cover the period beginning with the appointment of Mohammad bin Salman to the position of Deputy Crown Prince. 
(d)Establishment of mechanism for public comment 
(1)EstablishmentThe Department of State shall establish a mechanism to provide a 30-day period to receive written comments from interested parties, including a process for— (A)initial public notification that the Department is conducting a review; 
(B)guidance on the scope of the review; and  (C)the receipt of public comments. 
(2)Public availabilityThe Department of State shall endeavor to make comments received from the public available in a timely and easily accessible manner.  (e)Consideration of public commentsThe Department shall consider public comments received but may use discretion with respect to the inclusion of public comments in its evaluation, analysis, and conclusions in the report required under subsection (b). 
(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and 
(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.  IISupporting human rights in Saudi Arabia 201.FindingsCongress makes the following findings: 
(1)Since May 2018, the Government of Saudi Arabia has arrested prominent women’s rights advocates and imposed travel bans on numerous others—many of them longtime supporters of ending the ban on women driving and abolishing the male guardianship system.  (2)Many of the jailed activists have not been charged with or convicted of any crimes, and many reportedly have been held in solitary confinement for prolonged periods. 
(3)At least 10 women’s rights activists have been subjected to psychological and physical abuse, including sexual violence, beatings, electric shocks, and sleep deprivation, according to press reports.  (4)According to the 2018 Department of State Human Rights Report, Saudi Arabia human rights violations and issues included arbitrary arrest and detention, the detention of political prisoners, torture of prisoners, criminalization of libel, censorship, and restrictions on peaceful assembly. 
202.Denial of visas to certain officials of the Government of Saudi Arabia 
(a)In generalThe President shall deny any visa to, and revoke any visa of, any individual who is— (1)a citizen of Saudi Arabia— 
(A)descended from King Abd al Aziz bin Abd al Rahman Al Saud (aka Abdulaziz ibn Saud); and  (B)serving in a position in the Government of Saudi Arabia that the President determines is equivalent to— 
(i)a position in the Executive Schedule specified in subchapter II of chapter 53 of title 5, United States Code; or  (ii)a Senior Executive Service position (as defined in section 3132 of title 5, United States Code) in the United States; or 
(2)a spouse or child of an individual described in paragraph (1).  (b)Exception for compliance with international obligationsSubsection (a) shall not apply with respect to the admission of an individual to the United States if such admission is necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or under other international obligations. 
(c)Waivers 
(1)Participants in International Military Education and Training programThe President may waive the application of subsection (a) with respect to an individual who is a participant in the International Military Education and Training program.  (2)National interest waiverThe President may waive the application of subsection (a) with respect to an individual if the President determines that the waiver is important to the national interests of the United States. 
(3)Report on waivers 
(A)In generalNot later than 30 days after issuing a waiver under paragraph (1) or (2), the President shall submit to the appropriate congressional committees a report on the waiver and the reasons for issuing the waiver.  (B)Form of reportA report required by subparagraph (A) may be submitted in classified form if necessary. 
(d)TerminationThis section shall terminate on the date on which the President certifies to the appropriate congressional committees that the Government of Saudi Arabia has made demonstrable progress in addressing arbitrary detentions, forced disappearances, and torture of prisoners.  (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and  (2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives. 
IIIComprehensive review of Saudi Government activities within the United States 
301.Preventing diplomats from aiding and abetting flights from justice 
(a)Reporting requirement 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Attorney General and the Director of National Intelligence, shall submit a report to the President and the appropriate congressional committees that describes the degree to which any citizen of the Kingdom of Saudi Arabia who enjoys diplomatic immunity from criminal jurisdiction in the United States has assisted in the unlawful removal of any Saudi citizen in the United States for the purposes of evading criminal prosecution or otherwise evading a criminal sentence in the United States.  (2)ElementsThe report required under paragraph (1) shall include the following elements: 
(A)A review of the extent to which officials from the Government of Saudi Arabia assist in the posting of bond for Saudi nationals facing criminal prosecution within the United States.  (B)A review as to whether officials from the Government of Saudi Arabia have aided, abetted, or assisted in any way Saudi nationals in avoiding criminal prosecution in the United States, including an assessment as to the scope and frequency of any such conduct. 
(C)A review as to whether officials from the Government of Saudi Arabia have harbored or concealed Saudi nationals after escape from the lawful custody of a Federal, State, or local law enforcement authority or penal or correctional institution, including an assessment as to the scope and frequency of any such conduct.  (D)A review of how the Government of Saudi Arabia’s conduct compares to that of other foreign governments. 
(E)A review of the effectiveness of terms of bail requiring the surrender of a foreign national’s passport as a condition of release at preventing foreign nationals from fleeing Federal, State, and local criminal justice systems within the United States, including an assessment of any shortcomings in current policies.  (F)Any other matter the Secretary of State determines relevant. 
(3)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.  (4)Inclusion of information in report on cases involving diplomatic immunityAny conclusions reached during the preparation of the report required under paragraph (1) shall be included in the first Report on Cases Involving Diplomatic Immunity submitted to Congress pursuant to sections 56 and 204B of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2728 and 4304b) after the date of the enactment of this Act. 
(5)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (A)the Committee on Foreign Relations, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate; and 
(B)the Committee on Foreign Affairs, the Committee on the Judiciary, and the Permanent Select Committee on Intelligence of the House of Representatives.  (b)Presidential authorizationIf the report required under subsection (a) concludes that officials from the Government of Saudi Arabia have aided, abetted, or assisted in the unlawful removal of Saudi nationals from the United States or harbored Saudi nationals within the United States for the purpose of avoiding criminal prosecution or evading law enforcement authorities, the President is authorized to enforce any of the measures described in subsection (c). 
(c)Penalties 
(1)Denial of use of certain diplomatic facilitiesNotwithstanding any other provision of law, the President may deny access to and use by the Government of Saudi Arabia of Saudi-owned diplomatic facilities and properties located at 2045 Sawtelle Boulevard, Los Angeles, California, or 8500 Hilltop Road, Fairfax, Virginia.  (2)Suspension of flights to and from the United States by Saudi Arabian air carriers (A)Suspension of operating permit (i)In generalNotwithstanding any agreement between the United States and Saudi Arabia relating to air services, the President may suspend the permit of a foreign air carrier owned or controlled, directly or indirectly, by the Government of Saudi Arabia to operate in foreign air transportation under chapter 413 of title 49, United States Code. 
(ii)ProceduresIf the President determines under clause (i) to suspend the permit of an air carrier described in that clause— (I)the President shall notify the Government of Saudi Arabia of the intention of the President to suspend the permit; and 
(II)not later than 10 days after the President notifies that Government of that intention, the Secretary of Transportation shall take such measures as may be necessary to suspend the permit at the earliest possible date.  (B)Suspension of air service agreement (i)In generalThe President may direct the Secretary of State to terminate any agreement between the United States and Saudi Arabia relating to air services in accordance with the provisions of that agreement. 
(ii)Suspension of operating permitUpon termination of an agreement under clause (i), the Secretary of Transportation may take such measures as may be necessary to revoke, at the earliest possible date, the permit of any foreign air carrier owned or controlled, directly or indirectly, by the Government of Saudi Arabia to operate in foreign air transportation under chapter 413 of title 49, United States Code.  (C)ExceptionsThe Secretary of Transportation may provide for such exceptions to subparagraphs (A) and (B) as the Secretary considers necessary to address emergencies in which the safety of an aircraft or the crew or passengers on an aircraft is threatened. 
(D)DefinitionsIn this paragraph, the terms foreign air carrier and foreign air transportation have the meanings given those terms in section 40102(a) of title 49, United States Code.  (d)Additional consequences for engaging in prohibited conductA foreign official enjoying diplomatic immunity in the United States who aids, abets, or assists in the unlawful removal of any foreign national from the United States or harbors any foreign national within the United States for the purpose of avoiding criminal prosecution or evading a law enforcement authority may be subject to one or more of the following measures: 
(1)Submission of a request for a waiver of immunity from the United States to the sending country for the purposes of pursuing criminal prosecution within the United States.  (2)A declaration that the official is persona non grata and is expelled from the United States, without replacement of that position. 
(3)Revocation of any existing visa or other relevant entry documentation, which may include denial of future visa requests.  (4)Sanctions described under subsection (e). 
(e)Imposition of sanctions 
(1)In generalThe President may exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of a foreign official described in subsection (d) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.  (2)Inapplicability of national emergency requirementThe requirements under section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of paragraph (1). 
(3)Exception relating to importation of goods 
(A)In generalThe authority to block and prohibit all transactions in all property and interests in property under paragraph (1) shall not include the authority to impose sanctions on the importation of goods.  (B)GoodIn this paragraph, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data. 
(4)Implementation; penalties 
(A)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out the provisions of this subsection.  (B)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of paragraph (1), or any regulation, license, or order issued to carry out that paragraph, to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act. 
302.Review of Saudi facility activities 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Attorney General, shall submit a report to the appropriate congressional committees that provides a comprehensive review of the activities of the Saudi facility located at 8500 Hilltop Road, Fairfax, Virginia. The report shall include an assessment of the extent to which the Saudi facility engages in surveillance activities of Saudi students and other Saudi nationals in the United States.  (b)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate; and 
(2)the Committee on Foreign Affairs, the Committee on the Judiciary, and the Permanent Select Committee on Intelligence of the House of Representatives.  IVPeaceful resolution of the war in Yemen and protection of civilians 401.Statement of policyIt is the policy of the United States— 
(1)that responsibly ending the civil war in Yemen will further United States national security interests, including by increasing regional stability, ensuring the free flow of commerce through the region, and preventing al Qaeda in the Arabian Peninsula (AQAP) and the Islamic State from capitalizing on Yemen’s instability to threaten the United States homeland;  (2)to support United Nations-led efforts to achieve a cease-fire and a comprehensive political settlement that leads to a territorially unified, stable, and independent Yemen; 
(3)to insist on the urgent need for a political solution consistent with United Nations Security Council Resolution 2216 (2015), or any successor United Nations Security Council Resolution demanding an end to violence in Yemen and a peaceful resolution of the conflict in that country;  (4)to generally oppose statements, policies, or actions advocating for a military solution to the civil war in Yemen as counterproductive to peace efforts; 
(5)to encourage the Government of Saudi Arabia, the Government of the United Arab Emirates, and the internationally recognized Government of Yemen to develop and promote confidence-building measures that create opportunities for political dialogue to end the war in Yemen and address the humanitarian crisis;  (6)in the interests of achieving a lasting peace in Yemen, to encourage security partners of the United States enjoying full diplomatic relations with the Government of Iran to use their good offices to influence or pressure the Government of Iran, as necessary, to end its support of the Houthi rebels; and 
(7)to support the implementation of the agreement reached between the parties to the conflict at Stockholm, Sweden, on December 13, 2018 (referred to in this title as the Stockholm Agreement), and the Hudaydah Agreement of December 18, 2018 (referred to in this title as the Hudaydah Agreement), and any successor agreements the parties may enter into, consistent with— (A)United Nations Security Council Resolution 2451 (2018); 
(B)United Nations Security Council Resolution 2452, establishing the United Nations Mission to support the Hudaydah Agreement (UNMHA) (2019); and  (C)any relevant successor resolutions the United Nations Security Council may adopt. 
402.Sense of CongressIt is the sense of Congress that— (1)continued direct negotiations between the Government of Saudi Arabia, the Government of the United Arab Emirates, the internationally recognized Government of Yemen, and representatives of the Houthi movement are necessary— 
(A)to reach a stable political solution;  (B)to implement the agreements reached between the Saudi-led coalition, the internationally recognized Government of Yemen, local Yemeni forces, and the Houthis, including the Stockholm Agreement, the Hudaydah Agreement, and any successor agreements the parties may enter into; 
(C)to address the suffering of the Yemeni people; and  (D)to counter efforts by Iran, al Qaeda in the Arabian Peninsula (AQAP), other al Qaeda adherents and affiliates, and the Islamic State to exploit instability for their own malign purposes; 
(2)finding a peaceful solution to conflict in Yemen is complicated by the actions and demands of other separatist groups;  (3)the Government of Saudi Arabia, the Government of the United Arab Emirates, and the Government of Iran should bear financial responsibility for the economic stabilization and eventual reconstruction of Yemen; and 
(4)the United States and the international community must continue to support the work of United Nations missions to achieve a political solution to the civil war in Yemen.  403.Strategy for ending the war in Yemen (a)StrategyNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter until a complete cessation of hostilities in the Yemen civil war, the Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of Defense, and the Director of National Intelligence shall provide a briefing to the appropriate congressional committees on progress toward ending the war in Yemen. 
(b)ElementsThe briefing required under subsection (a) shall include— (1)a summary of the United States national security interests threatened by continued civil war and instability in Yemen; 
(2)a description of the steps and reciprocal confidence-building measures necessary to end the civil war in Yemen and achieve a territorially unified, stable, and independent Yemen;  (3)a description of efforts to implement the Stockholm Agreement, the Hudaydah Agreement, and successor agreements; 
(4)a description of whether the Saudi-led coalition, including the United Arab Emirates, the internationally recognized Government of Yemen, the Houthis, and local Yemeni forces, including forces aligned with Al-Islah and the Southern Transition Council, are taking the necessary steps referred to in paragraphs (2) and (3);  (5)a description of United States activities to encourage all parties to take the necessary steps referred to in paragraphs (2) and (3); 
(6)an assessment of the threat posed by al Qaeda and ISIS in Yemen to United States national security, including— (A)a comprehensive list of all sources of support received by these groups; and 
(B)an assessment regarding whether the activities of al Qaeda in the Arabian Peninsula and ISIS in Yemen have expanded or diminished since the beginning of the war in Yemen;  (7)an assessment of the Government of Iran’s activities in Yemen, including— 
(A)a comprehensive list of Iranian malign activities in and around Yemen, including through the use of proxies;  (B)a comprehensive summary of all recipients of malign Iranian support in Yemen; and 
(C)an assessment regarding whether the scope of the Government of Iran’s influence and activities in Yemen have increased or decreased since the beginning of the war in Yemen;  (8)a description of the Government of the Russian Federation’s activities in Yemen and an assessment of the Government of the Russian Federation’s objectives for such activities; and 
(9)any other matters relevant to ending the civil war in Yemen, including efforts to alleviate tensions in the South.  (c)FormThe briefing required in this section may be provided in classified form, as necessary. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and 
(2)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives.  404.Measures in response to Iranian actions aggravating the civil war in Yemen (a)FindingsCongress makes the following findings: 
(1)On November 10, 2014, the administration of President Barack Obama designated the leadership of the Iranian-supported Houthi insurgent group, and the ally of that group, the former President of Yemen, Ali Abdullah Saleh, for the imposition of sanctions under Executive Order 13611 (50 U.S.C. 1701 note; relating to blocking property of persons threatening the peace, security, or stability of Yemen).  (2)Iran’s Revolutionary Guard Corps has transferred increasingly sophisticated weapons systems to the Houthis, who have in turn fired missiles into Saudi Arabia from positions in northern Yemen, including a missile in November 2017 that targeted Riyadh International Airport. In response, then-Ambassador to the United Nations Nikki Haley called on the United Nations and international partners to take necessary action to hold the Iranian regime accountable for these violations. 
(3)In addition to weapons, Iran is reportedly providing proxies, including Hezbollah, to train Houthi units and act as logistical advisers.  (4)The Iranian-supported Houthis have attacked coalition or coalition-affiliated maritime targets multiple times, a United States Navy ship twice, and other shipping, forcing the United States to respond with a combination of diplomacy and calibrated military strikes against three radar facilities in Houthi-controlled territory. 
(b)Statement of policyIt is the policy of the United States— (1)to condemn the activities conducted by the Government of Iran that— 
(A)aggravate the civil war in Yemen; or  (B)undermine United Nations peace efforts in Yemen; and 
(2)to call on all responsible governments to take measures to reduce conflict in Yemen, including by— (A)interdicting weapons being transferred from Iran to the Houthis; and 
(B)imposing bilateral and multilateral sanctions with respect to Iran for its violations of United Nations Security Council Resolutions with respect to Yemen.  (c)Determinations with respect to certain Iranian persons responsible for aggravating the civil war in Yemen (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report on the actions taken by the Department of State and the Department of the Treasury to carry out Executive Order 13611 that includes— 
(A)a description of the activities carried out by Iranian persons that are subject to sanctions under that Executive order; and  (B)an identification of the persons with respect to which sanctions have been imposed under that Executive order for aggravating the civil war in Yemen. 
(2)Form of reportEach report submitted under paragraph (1) shall be submitted in unclassified form but may include a classified annex.  (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and  (2)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives. 
405.Report on accountability for violations of international law, including war crimes, and other harm to civilians in Yemen 
(a)Sense of congressIt is the sense of Congress that— (1)all participants in hostilities in Yemen should refrain from engaging in generally proscribed practices involving arbitrary arrests, enforced disappearances, torture, and other unlawful treatment; and 
(2)participants in hostilities in Yemen should fully cooperate with the United Nations Panel of Experts on Yemen.  (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense, shall submit a report to the appropriate congressional committees that describes the causes and consequences of civilian harm occurring in the armed conflict in Yemen, including war crimes and gross violations of human rights, as a result of the actions of all parties involved in hostilities in Yemen. 
(c)ElementsThe report required under subsection (b) shall include the following elements: (1)A description of possible civilian harm occurring in the context of the armed conflict in Yemen, including— 
(A)mass casualty incidents; and  (B)damage to, and destruction of, civilian infrastructure and services, including— 
(i)hospitals and other medical facilities;  (ii)electrical grids; 
(iii)water systems;  (iv)ports and port infrastructure; and 
(v)other critical infrastructure.  (2)A description of possible violations of the law of armed conflict committed during the war in Yemen by— 
(A)all forces involved in the Saudi-led coalition and all forces fighting on its behalf;  (B)members of the Houthi movement and all forces fighting on its behalf; 
(C)members of violent extremist organizations; and  (D)any other combatants in the conflict. 
(3)As examples of possible violations referred to in paragraph (2), a description of— (A)alleged war crimes; 
(B)specific instances of failure by the parties to the conflict to exercise distinction, proportionality, and precaution in the use of force in accordance with the law of armed conflict;  (C)arbitrary denials of humanitarian access and the resulting impact on the alleviation of human suffering; 
(D)detention-related abuses;  (E)the use of child soldiers; and 
(F)other acts that may constitute violations of the law of armed conflict.  (4)Recommendations for establishing accountability mechanisms for the civilian harm, war crimes, other violations of the law of armed conflict, and gross violations of human rights perpetrated by parties to the conflict in Yemen, including the potential for prosecuting individuals responsible for perpetrating, organizing, directing, or ordering such violations. 
(d)FormThe report required under subsection (b) shall be submitted in unclassified form but may contain a classified annex.  (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Relations of the Senate; and  (2)the Committee on Foreign Affairs of the House of Representatives. 
406.Imposition of sanctions with respect to persons hindering humanitarian access and threatening the peace or stability of Yemen 
(a)Sense of CongressIt is the sense of Congress that the President should continue to implement Executive Order 13611 (50 U.S.C. 1701 note; relating to blocking property of persons threatening the peace, security, or stability of Yemen).  (b)Imposition of sanctionsNot later than 60 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (c) with respect to any foreign person that the President determines— 
(1)knowingly blocks the transport or delivery of significant humanitarian goods or services through Yemeni ports, ports of entry, or other facilities used by actors engaged in legitimate humanitarian relief activities in Yemen;  (2)otherwise intentionally and significantly hinders humanitarian efforts of actors engaged in legitimate humanitarian relief activities in Yemen, including through the diversion of goods and services intended to provide relief to civilians in Yemen; 
(3)knowingly engages in significant acts with the intent to undermine the United Nations-led political process to end the conflict in Yemen; or  (4)knowingly materially assists, sponsors, or provides significant financial, material, or technological support for, or significant goods or services to or in support of, acts described in paragraph (1), (2), or (3) or any person the property and interests in property of which are blocked in connection with such acts. 
(c)Sanctions described 
(1)In generalThe sanctions described in this subsection are the following: (A)Asset blockingThe President shall, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in property and interests in property of a person subject to subsection (b) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person. 
(B)Aliens ineligible for visas, admission, or parole 
(i)Exclusion from the united statesThe Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien subject to subsection (b).  (ii)Current visas revoked (I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of any such officer or Secretary) shall revoke any visa or other entry documentation issued to an alien subject to subsection (b), regardless of when the visa or other documentation was issued. 
(II)Effect of revocationA revocation under subclause (I) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.  (2)Inapplicability of national emergency requirementThe requirements under section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of paragraph (1)(A). 
(d)Exceptions 
(1)Humanitarian assistanceSubsection (c)(1) shall not apply to any act incidental or necessary to the provision of humanitarian assistance.  (2)Exception relating to importation of goods (A)In generalThe requirement to block and prohibit all transactions in all property and interests in property under subsection (c)(1)(A) shall not include the authority to impose sanctions on the importation of goods. 
(B)GoodIn this paragraph, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.  (3)Compliance with international obligationsSubsection (c)(1)(B) shall not apply with respect to the admission of an alien to the United States if such admission is necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or under other international obligations. 
(e)Implementation; penalties 
(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.  (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (c)(1)(A) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section. 
(f)Waiver 
(1)In generalThe President may— (A)waive the application of this section for a period of not more than 180 days if the President certifies to the appropriate congressional committees that such a waiver is in the national security interests of the United States; and 
(B)may renew that waiver for additional periods of not more than 180 days each.  (2)BriefingNot later than 30 days after issuing a waiver under paragraph (1), and every 180 days thereafter while the waiver remains in effect, the President shall brief the appropriate congressional committees on the reasons for the waiver. 
(g)TerminationThis section and sanctions imposed under this section shall terminate on the date on which the President submits to the appropriate congressional committees a certification that all parties are making good faith efforts to implement the Stockholm Agreement, the Hudaydah Agreement, and any successor agreements, in an effort to end the conflict.  (h)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and  (2)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives. 
407.Report on interdiction of illegally supplied weapons to Yemen 
(a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report— (1)assessing the manner and extent to which the government of any other country may be supplying weapons to Houthi rebels in Yemen, in violation of the applicable United Nations Security Council resolutions; 
(2)describing the strategy and efforts of the United States Government to interdict such illegally supplied weapons to Yemen; and  (3)describing the strategy and efforts of countries on the Arabian Peninsula to take reasonable measures to prohibit the flow of illicit cargo by both land and sea routes into Yemen. 
(b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.  (c)DefinitionsIn this section: 
(1)Appropriate congressional committees definedThe term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate; and 
(B)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives.  (2)Arabian peninsulaThe term Arabian peninsula means Bahrain, Kuwait, Oman, Qatar, Saudi Arabia, the United Arab Emirates, and Yemen. 
408.Imposition of sanctions with respect to persons supporting the Houthis in Yemen 
(a)DeterminationNot later than 120 days after the date of the enactment of this Act, the President shall determine if the Houthi movement has engaged meaningfully in United Nations-led efforts for a comprehensive political settlement that leads to a territorially unified, stable, and independent Yemen.  (b)SanctionsIf the President is unable to determine under subsection (a) that the Houthi movement has engaged meaningfully with the efforts described in that subsection, the President shall impose the sanctions described in subsection (c) with respect to any foreign person that the President determines— 
(1)knowingly materially assists, sponsors, or provides significant financial, material, or technological support for, or goods or services to or in support of, the Houthi movement in Yemen;  (2)knowingly engages in any significant activity that materially contributes to the supply, sale, or direct or indirect transfer to or from the Houthi movement in Yemen of any lethal aid, including firearms or ammunition, battle tanks, armored vehicles, artillery or mortar systems, aircraft, attack helicopters, weaponized maritime vessels, missiles or missile systems, explosives or explosive mines of any type (as such terms are defined for the purpose of the United Nations Register of Conventional Arms), ground-to-air missiles, unmanned aerial vehicles, or related materiel, including spare parts; or 
(3)knowingly provides any significant technical training, financial resources or services, advice, other significant services or assistance related to the supply, sale, transfer, manufacture, maintenance, or use of arms and related materiel described in paragraph (2) to the Houthi movement in Yemen.  (c)Sanctions described (1)In generalThe sanctions described in this subsection are the following: 
(A)Asset blockingThe President shall, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in property and interests in property of a person subject to subsection (b) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.  (B)Aliens ineligible for visas, admission, or parole (i)Exclusion from the united statesThe Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien subject to subsection (b). 
(ii)Current visas revoked 
(I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of any such officer or Secretary) shall revoke any visa or other entry documentation issued to an alien subject to subsection (b), regardless of when the visa or other documentation was issued.  (II)Effect of revocationA revocation under subclause (I) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession. 
(2)Inapplicability of national emergency requirementThe requirements under section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of paragraph (1)(A).  (d)Exceptions (1)Humanitarian assistanceSubsection (c)(1) shall not apply to any act incidental or necessary to the provision of humanitarian assistance. 
(2)Exception relating to importation of goods 
(A)In generalThe requirement to block and prohibit all transactions in all property and interests in property under subsection (c)(1)(A) shall not include the authority to impose sanctions on the importation of goods.  (B)GoodIn this paragraph, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data. 
(3)Compliance with international obligationsSubsection (c)(1)(B) shall not apply with respect to the admission of an alien to the United States if such admission is necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or under other international obligations.  (e)Implementation; penalties (1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section. 
(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (c)(1)(A) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.  (f)Waiver (1)In generalThe President may— 
(A)waive the application of this section for a period of not more than 180 days if the President certifies to the appropriate congressional committees that such a waiver is in the national security interests of the United States; and  (B)may renew that waiver for additional periods of not more than 180 days each. 
(2)BriefingNot later than 30 days after issuing a waiver under paragraph (1), and every 180 days thereafter while the waiver remains in effect, the President shall brief the appropriate congressional committees on the reasons for the waiver.  (g)TerminationThis section and sanctions imposed under this section shall terminate on the date on which the President submits to the appropriate congressional committees a certification that the Houthi movement is making good faith efforts to implement the Stockholm Agreement, the Hudaydah Agreement, and any successor agreements, in an effort to end the conflict. 
(h)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and 
(2)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives.  409.Authority to enter into a cooperative agreement to protect civilians in Saudi Arabia and the United Arab Emirates from weaponized unmanned aerial systems (a)FindingsCongress makes the following findings: 
(1)In January 2019, Houthi fighters launched an attack on a Saudi military parade, using an unmanned aerial systems killing 7 people and marking one of many Houthi attacks using unmanned aerial systems.  (2)United States military officials have publicly confirmed that the Government of Iran is providing parts to the Houthis to build unmanned aerial systems. 
(b)Sense of congressIt is the sense of Congress that— (1)the partner countries of the United States in the Arabian Peninsula face urgent and emerging threats from armed unmanned aerial systems and other unmanned aerial vehicles launched from Yemen by the Houthis; 
(2)joint research and development to counter unmanned aerial systems will serve the national security interests of the United States and its partners in the Arabian Peninsula; and  (3)the United States and partners in the Arabian Peninsula should continue to work together to protect United States citizens and personnel in the Middle East and civilians in the Arabian Peninsula in the face of the threat from unmanned aerial systems. 
(c)Authority To enter into agreement 
(1)In generalThe President is authorized to enter into a cooperative project agreement with countries in the Arabian Peninsula under the authority of section 27 of the Arms Export Control Act (22 U.S.C. 2767) to carry out research on and development, testing, evaluation, and joint production (including follow-on support) of defense articles and defense services to detect, track, and destroy armed unmanned aerial systems that threaten the United States and its partners in the Arabian Peninsula.  (2)Applicable requirementsThe cooperative project agreement described in paragraph (1)— 
(A)shall provide that any activities carried out pursuant to the agreement are subject to— (i)the applicable requirements described in subparagraphs (A), (B), and (C) of section 27(b)(2) of the Arms Export Control Act; and 
(ii)any other applicable requirements of the Arms Export Control Act with respect to the use, transfer, and security of such defense articles and defense services under that Act; and  (B)shall establish a framework to negotiate the rights to intellectual property developed under the agreement. 
(d)Arabian peninsula definedIn this section, the term Arabian Peninsula means Bahrain, Kuwait, Oman, Qatar, Saudi Arabia, the United Arab Emirates, and Yemen.  410.Emergency protection for Yemeni cultural property (a)Sense of CongressIt is the sense of Congress that an agreement with the legitimate Government of Yemen, as recognized by the United States, is necessary to achieve the following interests: 
(1)Ensuring the protection and preservation of the cultural heritage of the people of Yemen.  (2)Furthering the interests of all nations in the historical preservation of unique items of Yemeni cultural history. 
(3)Ensuring appropriate actions will be taken to protect Yemeni cultural sites from looting and to prevent trafficking in stolen Yemeni archeological or ethnological material as defined by section 302 of the Convention on Cultural Property Implementation Act (19 U.S.C. 2601).  (4)Protecting the legitimate property rights of persons lawfully owning or possessing Yemeni archeological or ethnological material. 
(b)Negotiation with the Government of Yemen To establish and implement a cultural patrimony agreementNot later than 30 days after the date of the enactment of this Act, the President shall consult with the legitimate Government of Yemen, as recognized by the United States, for the purpose of entering into an agreement with Yemen as a State Party to the Convention on the Means of Prohibiting and Preventing the Illicit Import, Export and Transfer of Ownership of Cultural Property of 1970 in accordance with section 303 of the Convention on Cultural Property Implementation Act (19 U.S.C. 2206).  (c)Adjudication of claims of ownership of cultural property seized or otherwise detained by United States officials under the authorities provided by this sectionClaims of ownership or control of property seized or otherwise detained by United States authorities pursuant to this section shall be adjudicated under the provisions of the Civil Assets Forfeiture Reform Act of 2000 (Public Law 106–185). 
(d)Reporting requirement 
(1)Consultation with cultural property advisory committeeThe Department of State shall consult with the Cultural Property Advisory Committee established under section 306 of the Cultural Property Implementation Act (19 U.S.C. 2605) regarding any agreement on cultural patrimony with the Government of Yemen as authorized by this Act.  (2)ReportThe Secretary of State shall submit to the appropriate congressional committees the report of the Cultural Property Advisory Committee prepared pursuant to section 306 of the Convention on Cultural Property Implementation Act (19 U.S.C. 2605(f)), with redactions as necessary to protect any proprietary information (including trade secrets and commercial or financial information that is privileged or confidential) submitted in confidence by the private sector to officers or employees of the United States or to the Committee in connection with the responsibilities of the Committee. 
(3)FormThe report required under paragraph (2) may be provided in classified form, as necessary.  (e)Safe harbor waiver (1)In generalThe President may waive import restrictions established under the authorities of this section if the President certifies to the appropriate congressional committees that— 
(A)
(i)the owner or lawful custodian of the specified archaeological or ethnological material of Yemen has requested that such material be temporarily located in the United States for protection purposes; or  (ii)if no owner or lawful custodian can reasonably be identified— 
(I)the President determines that, for purposes of protecting and preserving such material, the material should be temporarily located in the United States; and  (II)the material will be returned to the owner or lawful custodian when such owner or lawful custodian can be identified and has made a request for the property to be returned; and 
(B)there is no credible evidence that the return of the property will contribute to illegal trafficking in archaeological or ethnological material of Yemen or financing of criminal or terrorist activities.  (2)CustodyIf the President grants a waiver under this subsection, the specified archaeological or ethnological material of Yemen that is the subject of such waiver shall be placed in the temporary custody of the United States Government or in the temporary custody of a cultural or educational institution within the United States for the purpose of protection, restoration, conservation, study, or exhibition, without profit. 
(3)Immunity from seizureAny archaeological or ethnological material that enters the United States pursuant to a waiver granted under this section shall have immunity from seizure under Public Law 89–259 (22 U.S.C. 2459). All provisions of Public Law 89–259 shall apply to such material as if immunity from seizure had been granted under that law.  (f)Inapplicability of sunset provisionNotwithstanding section 602, the authorities provided under this section shall continue beyond the 5-year sunset specified in such section 602. 
(g)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Finance of the Senate; and 
(2)the Committee on Foreign Affairs and the Committee on Ways and Means of the House of Representatives.  411.Technical assistance to improve governance at the Central Bank of Yemen (a)In generalThe Secretary of the Treasury, in consultation with the Secretary of State, may provide technical assistance to the internationally recognized Government of Yemen for the purpose of improving governance at the Central Bank of Yemen. 
(b)Sense of CongressIt is the sense of Congress that— (1)restoring the functionality of the Central Bank of Yemen will help unlock donor commitments and mitigate the effects of the humanitarian crisis in Yemen; 
(2)restoring the governance capacity of the Central Bank should be an important goal of any peace effort in Yemen; and  (3)in providing technical assistance pursuant to subsection (a), the Secretary of the Treasury should take into account the following near-term objectives: 
(A)Enhancing the governance and organization of the Central Bank, including revising the organizational structure and decision-making processes of the Central Bank and instituting best internal audit and risk management practices.  (B)Improving market oversight and ending the multiplicity of exchange rates that have the potential to create distortions, including harmful arbitrage, corruption, and rent-seeking. 
(C)Improving the domestic payments system to build trust in the Central Bank and to facilitate the transfer of humanitarian assistance, public salaries, and social assistance throughout Yemen.  (D)Strengthening banking supervision, including the regulatory framework and bank supervisory process. 
412.Modification of certifications regarding actions by Saudi Arabia and the United Arab Emirates in YemenSection 1290 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended— (1)in subsection (d), by striking Not later than 180 and 360 days and inserting Not later than 720 and 900 days; 
(2)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively; and  (3)by inserting after subsection (f) the following new subsection: 
 
(g)Submittal of certification required notwithstanding cessation, pause, or cancellation of in-Flight refuelingNotwithstanding a cessation, pause, or cancellation of authorized in-flight refueling under section 2342 of title 10, United States Code, or other applicable statutory authority, of Saudi or Saudi-led coalition non-United States aircraft conducting missions in Yemen, the Secretary of State shall submit the certifications required under subsections (c) and (d)..  VGeneral provisions 501.Rule of construction with respect to International Emergency Economic Powers ActNothing in this Act may be construed to limit the authority of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.). 
502.Rule of construction with respect to use of military forceNothing in this Act may be construed as an authorization for the use of military force.  503.SunsetThis Act shall cease to be effective on the date that is 5 years after the date of the enactment of this Act. 
 
